Shaw C. J.
Upon the special verdict returned in this case, the Court are of opinion, that the defendant has not incurred the penalty of the 6th section of the act, respecting sales at auction. That penalty was designed to prevent any fraud on the part of any auctioneer or other person in executing and carrying into effect the provisions of the act. Supposing a man were to sell goods, advertising himself as a licensed auctioneer, not being in fact lincensed ; it could hardly be *288said, that he would be guilty of fraud in executing the act. And pretending to act under an execution, when he had none in fact, is of the same character.
But it appears very clearly, that the defendant, by selling property by auction without license, and not upon legal process, incurred the penalty imposed for a violation of the second section of the act, for selling goods by auction without license, and subjected himself to a penalty of $500. But this could only be prosecuted by indictment, and is not the ground of a qui tarn action.
It is not to be presumed, that the legislature intended to impose two distinct penalties for one and the same act. As the act of selling without license, renders the party liable to one penalty, the presumption is, that the statute was intended to operate upon and prohibit another class of acts, to wit, all falsehood and deceit in rendering the accounts,- and other proceedings under the statute.

Judgment for the defendant.